Citation Nr: 1453129	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuropsychiatric condition (posttraumatic stress disorder ("PTSD")).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

3.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.    


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2010 (PTSD) and October 2011 (Ischemic Heart Disease) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuropsychiatric condition (PTSD) was not listed as an issue on appeal or considered by the Agency of Original Jurisdiction ("AOJ").  Nonetheless, the Board finds that the issue is on appeal.  Upon review of the record, a final rating decision issued by the AOJ in March 1992 denied entitlement to service connection for a neuropsychiatric condition (PTSD).  In September 2009, the Veteran requested service connection for PTSD.  As a result, new and material evidence is required to reopen the claim of entitlement to service connection for a neuropsychiatric condition (PTSD).  There is no prejudice to the Veteran as the Board finds that new and material evidence has been presented to reopen the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  With respect to the issue on the merits, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD due to the presence of other psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

In addition, the issue of entitlement to service connection for a heart disability is listed as an issue on appeal.  In this respect, the Veteran did not submit a VA Form 9 or a statement in lieu of a VA Form 9 to perfect the issue of entitlement to service connection for a heart disability.  However, as the issue has been treated as being on appeal, the Board takes jurisdiction over the issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Veteran revoked representation by the Commonwealth of Puerto Rico Public Advocate for Veterans Affairs in a written statement dated in February 2012.  As such, the Board will recognize the Veteran as pro se.  See 38 C.F.R. § 14.631(f) (1) (2014) (stating that a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).

In a statement received in January 2014, the Veteran requests service connection for cerebrovascular accident ("CVA"), hypertension, loss of voice due to CVA, and loss of use of legs and arms.  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to service connection for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1992 rating decision denied, in pertinent part, service connection for a neuropsychiatric condition (PTSD); new and material evidence was not received within one year of notice of the determination; and no appeal was taken from that determination.  

2.  Some of the evidence received since the March 1992 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a neuropsychiatric condition (PTSD).  


CONCLUSIONS OF LAW

1.  The March 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for a neuropsychiatric condition (PTSD) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the claim for service connection, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims ("Court") held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A March 1992 rating decision denied entitlement to service connection for a neuropsychiatric condition (PTSD).  An April 1992 VA notice letter advised the Veteran of the March 1992 rating decision.  VA Form 4107, "Notice of Procedural and Appellate Rights," accompanied the letter.  No appeal was taken from that determination.  New and material evidence was not received prior to expiration of the period to appeal.  The March 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b) (2014).

At the time of the prior final rating decision in March 1992, the evidence included the Veteran's service medical treatment records and a VA examination report.  The Veteran did not report for a scheduled VA examination.  The March 1992 rating decision denied entitlement to service connection for a neuropsychiatric condition (PTSD) because the Veteran did not submit evidence of a diagnosis and did not report to a VA examination.  The service medical treatment records were absent for any neuropsychiatric condition.  

Evidence associated with the claims file since the March 1992 rating decision includes service personnel records, VA examination reports, the Veteran's statements, and private medical treatment records.  The Board finds that an August 2009 letter from Nanette A. Ortiz, M.D. constitutes new and material evidence.  Dr. Ortiz stated that the Veteran was a cook in an area called "rocket city" and that he witnessed a fellow soldier killed because a rocket hit him.  She stated that after evaluation of the record, there was medical evidence diagnosing the condition as PTSD in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  Dr. Ortiz explained that it was "more probable" that the Veteran presented PTSD.  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran has a current disability, i.e., one of the reasons for the prior final denial.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117. The Board finds that new and material evidence has been received and the claim of entitlement to service connection for a neuropsychiatric condition (PTSD) is reopened.






ORDER

New and material evidence having been received, the issue of entitlement to service connection for a neuropsychiatric condition (PTSD) is reopened, and the appeal is granted to this extent only.


REMAND

In this case, the AOJ indicated electronic review of all VA medical treatment records from the San Juan, Puerto Rico VA Medical Center ("VAMC").  The VA medical treatment records were not uploaded electronically and were not otherwise printed and associated with the claims folder.  As a result, the Board is unable to review any of the VA medical treatment records.  VA treatment records, even if not in the claims folder, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The case must be remanded to ensure that the VA medical treatment records are available for electronic review or printed and associated with the claims folder.  

In addition, review of the record reflects that the Veteran receives disability benefits from the Social Security Administration ("SSA").  An inquiry associated with the record notes that the Veteran's disability had its onset in November 1991.  SSA records are not associated with the claims folder.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  The Board points out that "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Under the circumstances presented in this case, the Board concludes that the AOJ must request SSA records.   

The Veteran was provided a VA examination in June 2011 with respect to the issue of entitlement to service connection for PTSD.  The examiner noted review of medical records and included a list of the current medical problems as shown by the VA medical treatment records (which are not associated with the claims folder).  PTSD was not included in the problem list.  The examiner stated that the Veteran had a diagnosis of depressive disorder, not PTSD.  However, the Board observes that the examiner did not perform trauma exposure testing, interview-based diagnostic instrument for PTSD, or quantitative psychometric assessment of PTSD.  The examiner simply indicated that there were no symptoms of PTSD.  This is in contrast to the August 2009 letter which indicated that the Veteran had sleep problems, nightmares, flashbacks, irritability, and hyper arousal.  In light of the remand for VA medical treatment records and the Veteran's indication in February 2012 that he received treatment for PTSD, the Board finds that a new VA examination is warranted to determine whether the Veteran has PTSD and whether any other psychiatric disability is related to active service.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).  

The Veteran was provided a VA examination with respect to his claim for service connection for a heart disability.  The examiner indicated that the Veteran did not have ischemic heart disease.  However, below such a finding and below a note stating that the examiner was only to provide diagnoses that pertained to ischemic heart disease, the examiner listed dilated cardiomyopathy, angina pectoris, and atrial fibrillation.  The examiner indicated that the Veteran had congestive heart failure and subsequently opined that the Veteran's dilated cardiomyopathy was due to ethanolism as shown by the October 6, 2010 cardiology note.  The Board finds that a new VA examination is required.  In its review of the VA examination report, the Board finds that it is unclear as to whether the Veteran has ischemic heart disease.  If the Veteran has a heart disability that is non-ischemic, the examiner must provide an opinion as to whether the disability is related to active service.  

The Veteran reported that he was treated for his heart when he visited relatives in Florida.  The Veteran should be given the opportunity to identify any relevant medical treatment and complete a release form so that VA may obtain the records on his behalf.   

Accordingly, the issues are REMANDED for the following action:

1.  Send the Veteran a notice letter and ask that 
he identify all private medical providers from whom he has received treatment for his disabilities on appeal, which have not already been obtained, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.

After receiving any completed and/or necessary VA Forms 21-4142, request all identified relevant medical records.  All attempts to obtain any identified records must be documented in the claims folder and the Veteran notified accordingly.

2.  Request that the Veteran complete a Statement in Support of his Claim for Service Connection for PTSD and provide details regarding any additional stressors (aside from the rocket fire and mortar fire) to include the name of the soldier he witnessed being killed.  

3.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

4.  Request all VA medical treatment records from the San Juan, Puerto Rico VAMC.  Ensure that all records are uploaded to the electronic record or printed and associated with the claims folder.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  In particular, the examiner must address the testing used to determine whether the Veteran has a diagnosis of PTSD.  Following examination of the Veteran and review of the claims folder, the examiner must respond to the following:  

a.  Does the Veteran have a diagnosis of PTSD?  The examiner is advised that the stressor of being exposed to rocket attacks and mortar fire while stationed in Vietnam has been verified.  If a diagnosis of PTSD is not appropriate, please explain why.

b.  If the Veteran is diagnosed with PTSD, is the PTSD at least as likely as not (50 percent probability or more) related to the verified in-service stressor (rocket attacks and mortar fire)?  

c.  If the Veteran is diagnosed with PTSD, is the PTSD at least as likely as not (50 percent probability or more) related to the fear of hostile military or terrorist activity?  

d.  Is it at least as likely as not (50 percent probability or more) that any psychiatric disability other than PTSD is related to active service, to include exposure to rocket attacks and mortar fire?

Provide a rationale for any opinion reached.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability present.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following an examination of the Veteran and review of the claims folder, the examiner must respond to the following:  

a.  Does the Veteran have ischemic heart disease?  

b.  With respect to any other disability (other than ischemic heart disease), express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any heart disability is causally or etiologically related to active service, to include exposure to herbicides.  An opinion that the disease/disability is not listed as a presumptively service-connected disease, is not an adequate rationale.  

Provide a rationale for any opinion reached.  

7.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


